Citation Nr: 1750025	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and a mood disorder.

2. Entitlement to a temporary total rating for PTSD based on treatment requiring hospitalization or observation. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Although the Veteran initially submitted a claim for service connection for PTSD, the record demonstrates that the Veteran has been diagnosed with several other psychiatric disorders.  As such, the Board has restyled the Veteran's service connection claim as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

Specifically, the Veteran's claim was previously denied by the RO due to, in part, an inability to corroborate claimed stressors.  In February 2013, the Veteran stated that his claim for PTSD was based upon an in-service incident from November 1986 wherein he witnessed a helicopter crash while assigned to the U.S.S. Lewis B. Puller.  The Veteran further stated that he got into a lifeboat and attempted to rescue crew members from the downed aircraft.  The Veteran indicated that another ship, the U.S.S. Passumpsic, was involved in the incident.

In February 2014, VA received a response from the Defense Personnel Records Information Retrieval System (DPRIS) in regard to the claimed helicopter incident.  DPRIS indicated that it had searched the command history and deck logs of the U.S.S. Lewis B. Puller for the months of November 1986 and November 1987 and did not find any documentation of a helicopter crash.  Additionally, DPRIS indicated that it coordinated with the Naval History Heritage Command and the Military Sealift Command for the 1986 and 1987 command histories and deck logs of the U.S.N.S. Passumpsic; however, command histories and deck logs for the U.S.N.S. Passumpsic were not maintained.

During the June 2016 Board video conference hearing, the Veteran provided testimony as to the helicopter crash incident.  The Veteran testified that the following ships besides the U.S.S. Lewis B. Puller and U.S.N.S. Passumpsic were associated with a training exercise wherein the helicopter crashed: (1) U.S.S. Truxtun; (2) U.S.S. O'Brien; (3) U.S.S. Enterprise; and (4) U.S.S. Sacramento.  See Hearing Tr. at 4-5, 12-14.  

Further, in July 2017, the Veteran's representative provided more information as to the helicopter crash incident in question.  Specifically, the representative stated that the U.S.S. Lewis B. Puller was involved in the WESTPAC exercise from January 1986 to June 1986.  In February 1986, a CH-46 helicopter crashed into the sea 10 miles southwest of Cubi Pint Naval Air Station in the Republic of the Philippines, killing 2 individuals.  The representative stated (1) that the Veteran's service personnel records (SPRs) would confirm that he was on the U.S.S. Lewis B. Puller during the WESTPAC exercise, and (2) that the helicopter crash happened during the WESTPAC exercise.  The representative requested that VA obtain additional deck logs, a crash report, and registry information to verify that the helicopter crashed and that the U.S.S. Lewis B. Puller participated in the rescue operations.

In light of the additional information obtained at the June 2016 video conference hearing and in the representative's July 2017 statement, the Board will remand the matter as VA has not yet fully satisfied its duty to assist as mandated by 38 U.S.C.S. § 5103A.

Similarly, during the June 2016 video conference hearing, the Veteran testified that he entered a program for alcohol-substance abuse and mental health treatment at a VA facility in Hot Springs, South Dakota in 1994 or 1995.   See Hearing Tr. at 10-11.  A December 1986 SATP Diagnostic Summary from the VA facility in Hot Springs indicated that the Veteran had received treatment at that same facility on 2 prior occasions for substance abuse.  Additionally, a November 1996 VA treatment record stated that the Veteran reported treatment in 1990 at the Hot Springs facility.  As it appears that there are relevant VA treatment records currently not associated with the Veteran's claims file, VA should attempt to obtain these records prior to adjudication of the Veteran's claims.

Further, the Veteran has not yet been provided a VA examination or medical opinion in relation to his claim for service connection for an acquired psychiatric disorder.  As the Veteran currently has multiple psychiatric diagnoses, and there is an indication that the Veteran's psychiatric disorders may be related to service, a VA examination must be provided as the record presently does not contain sufficient medical evidence to make a decision on the merits of the Veteran's claim.  Accordingly, remand is required.

As the Veteran's claim for a temporary total rating is dependent upon a grant of service connection for an acquired psychiatric disorder, a decision on the merits would, at this point, be premature.  Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, given the need to remand the foregoing issues, any outstanding VA treatment records should also be obtained.  Specifically, the AOJ should attempt to obtain all VA treatment records dated since September 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file, particularly all those dated since September 2014.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain any record of treatment from the VA facility in Hot Springs, South Dakota dated from 1990 through 1996.

3. Contact the National Archives Research Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility to request complete deck logs and command histories for the following ships for the time periods of November 1986 and November 1987 for documentation of a helicopter crash:

	(a) U.S.S. Truxtun; 

   (b) U.S.S. O'Brien;
   
   (c) U.S.S. Enterprise; and 
   
   (d) U.S.S. Sacramento.

Additionally, for the above identified ships, as well as the U.S.S. Lewis B. Puller and the U.S.N.S. Passumpsic, contact the NARA, the JSRRC, or any other appropriate facility to request complete deck logs and command histories for the time periods of January 1986 through June 1986 for documentation of a helicopter crash.  

Further, contact the NARA, the JSRRC, or any other appropriate facility to request any documentation regarding a February 1986 crash of a CH-46 helicopter, serial number 2488, near Cubi Point Naval Station during the WESTPAC exercise wherein 2 individuals were killed.  Determine whether the U.S.S. Lewis B. Puller was involved in any rescue operations regarding the aircraft.  For reference, please review a July 2017 statement submitted by the Veteran's representative.

If multiple requests are required to obtain all the information sought, they should be made. All requests and responses received from each contacted entity should be associated with the claims file.  If the requested information is unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

4. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric disorder-including PTSD, bipolar disorder, depression, and a mood disorder.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current psychiatric disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (January 2013) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(d) Please comment upon whether the Veteran's alcohol and substance abuse was related to any diagnosed psychiatric disability, including whether such abuse was an attempt to self-medicate.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* The testimony and argumentation provided at the June 2016 Board video conference hearing; and

* An October 2014 VA treatment record from the Grand Junction, Colorado VA Medical Center diagnosing the Veteran with military-related PTSD.

For all of the opinions requested above, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



